Exhibit 10.27

 

 

 

Picture 4 [wlfc20171231ex1027b1f79001.jpg]

Picture 3 [wlfc20171231ex1027b1f79002.jpg]

LETTER AGREEMENT NO. 1

TO GTA No. 1-1028985

Willis Lease Finance Corporation

773 San Marin Drive, Suite 2215

Novato, CA 94998

December 22, 2017

This Letter Agreement No. 1 (hereinafter referred to as the “Letter
Agreement”)  dated December 22, 2017 (the “Effective Date”), is made and entered
into by and between CFM International, Inc. (hereinafter referred to as “CFM”),
a company duly organized under the laws of the State of the Delaware, whose
registered head office is located at 6440 Aviation Way, West Chester, Ohio,
45069, United States of America, and jointly owned by the General Electric
Company, a New York corporation (hereinafter referred to as “GE”) and Safran
Aircraft Engines, a French company (hereinafter referred to as “SAE”) and Willis
Lease Finance Corporation,  a company duly organized under the laws of Delaware,
whose registered head office is located at 773 San Marin Drive, Suite 2215,
Novato, CA 94998, (hereinafter referred to as “Customer”).

CFM and Customer are collectively referred to in this Letter Agreement as the
“Parties” or individually as a “Party”.

WHEREAS, CFM and Customer have entered into General Terms Agreement n°CFM
1-1028985 dated December 22, 2017 (hereinafter referred to as “GTA”);

WHEREAS, the GTA contains the applicable terms and conditions governing the sale
by CFM and the purchase by Customer of spare engines.

WHEREAS, Customer desires to purchase and take delivery from CFM of Five (5) [*]
new spare engines and Three (3) [*] new spare engines, with the option to
purchase an additional Two (2) [*] new spare engines (the “Spare Engines”)
according to the delivery schedule set forth in Attachment A, and under the
conditions set forth in the GTA and this Letter Agreement.

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
Parties agree as follows:

I.       PRICES

A.   General

Base price for the Spare Engines delivered shall be as set forth in Attachment C
– Base Prices For [*] Spare Engines, and [*] Spare Engines hereto.





NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

 

PROPRIETARY INFORMATION NOTICE   The information contained in this document is
CFM Proprietary Information and is disclosed in confidence. It is the property
of CFM and shall not be used, disclosed to others, or reproduced without the
express written consent of CFM. If consent is given for reproduction in whole or
in part, this notice and the notice set forth on each page of this document
shall appear on any such reproduction. Export control laws may also control the
information contained in this document. Unauthorized export or re-export is
prohibited.

 

--------------------------------------------------------------------------------

 



 

B.   Payment Terms

At the time of agreement execution, Customer shall place a purchase order for
Eight (8) Spare Engines, and CFM shall render to Customer an invoice for [*]
percent ([*]%) of the base price (unescalated) which Customer shall immediately
pay for each of the Spare Engines; and and Payment of the balance, including
amount for price escalation to the month of scheduled delivery, if any, shall be
made on or before  delivery of each item.

C.   Product Warranties

The standard product warranties for the Spare Engines are as set forth in [*]
Exhbit A.

D.   Engine Stand and Engine Bag

CFM agrees to provide, [*] ship stands and [*] engine cover for each of the
Spare Engines purchased and delivered under the Letter Agreement n°1.

 

E.    Pre-purchase Inspection

Customer shall be given the opportunity to inspect the Spare Engines and its
associated records prior to the respective Delivery Dates, at Customer’s
cost.  Such inspection shall be coordinated between CFM and Customer with CFM
giving 30 days notice to Customer before the expected delivery date and shall
not delay delivery more than 48 hours from the time the engine is completed and
ready for shipment.  Promptly after such inspection, Customer shall notify CFM
in writing either if the Spare Engine does or does not meet the requirements set
forth in the GTA and Letter Agreement. Following such inspection and until
delivery of the Spare Engines to Customer hereunder, CFM will ensure that the
Spare Engines remains properly stored, and CFM will not allow any parts to be
removed from the Spare Engines.

 

If the Spare Engines are lost, confiscated, damaged, destroyed or otherwise
rendered unfit or unavailable for use prior to the Delivery Date, or if any of
the Spare Engines do not meet the requirements set forth in the GTA and Letter
Agreement following the inspection, the Customer will not be liable to purchase
the applicable Spare Engine and CFM shall either (i) propose an equivalent
replacement new spare engine for Customer to purchase, (ii) promptly refund any
progress payments made with respect to the applicable Spare Engine and the
cancellation fees set forth in Attachment B shall not apply, or (iii) upon
mutual agreement of the Parties, to repair the applicable Spare Engine to bring
it into compliance with the requirements set forth in the GTA and Letter
Agreement.  Immediately upon the delivery of each Spare Engine to Customer on
the respective Delivery Date, Customer shall execute and deliver to CFM a
Certificate of Acceptance in the form attached hereto as Attachment E and CFM
shall provide Customer with a Bill of Sale in the form attached hereto as
Attachment F.





 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

 

 

 

CFM PROPRIETARY INFORMATION

 

 

(subject to restrictions on first page)

 

 

--------------------------------------------------------------------------------

 



F.   HPT Stage 1 Shrouds Part Credit

 

For avoidance of doubt, in addition to the [*] Engine Warranty Plan identified
in the CFM General Terms Agreement No. CFM-1-1028985 Section I warranting each
new Engine and Module against Failure for the initial period of [*] Engine
Flight Hours (“EFH”) CFM agrees to the following; should the subject Engines of
this Letter Agreement  become unserviceable during the first [*]EFH solely due
to the HPT Stage 1 Shrouds after having followed CFM recommendations CFM shall
provide Customer a Parts Credit Allowance for the price of the HPT Stage 1
Shrouds.  CFM shall not have duplicate liability under the New Engine and Module
Waranty and the warranty provided in this paragraph F.

G.   Assignment of Customer’s Rights to Purchase Spare Engine

 

Customer shall be permitted, without the prior written consent of CFM, to assign
its rights and obligations to purchase any of the Spare Engines pursuant to this
Letter Agreement to Customer’s subsidiaries and affiliates, including, Willis
Engine Structured Trust III, Willis Engine Securitization Trust II, Willis
Aeronautical Services, Inc., Willis Asset Management Limited, CASC Willis Engine
Lease Company Limited and Willis Mitsui & Co Engine Support Limited, or an owner
trustee for the benefit such abovementioned affiliates or subsidiaries of
Customer.

 

Confidentiality of Information. This Letter Agreement contains information
specifically for Customer and CFM, and is subject to the Data article in the
GTA.

 

The obligations set forth in this Letter Agreement are in addition to the
obligations set forth in the GTA.  In the event of conflict between the terms of
this Letter Agreement and the terms of the GTA, the terms of this Letter
Agreement shall take precedence. Terms which are capitalized but not
specifically otherwise defined when mentioned herein shall have the meaning
ascribed to them in the GTA.

 

Please indicate your agreement with the foregoing by signing two (2) duplicate
originals as provided below.

 

IN WITNESS WHEREOF, the Parties hereto, by their duly authorized officers,
entered into and executed this Agreement to be effective as of the Effective
Date.

 

 

 

For and on behalf of:

For and on behalf of:

illis Lease Finance Corporatio

CFM INTERNATIONAL, INC. 

 

 

Signature:

Signature:

 

 

Printed Name:

Printed Name:

 

 

Title:

Title:

 

 

 





 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

 

 

 

CFM PROPRIETARY INFORMATION

 

 

(subject to restrictions on first page)

 

 

--------------------------------------------------------------------------------

 



Attachment A- Delivery Schedule

 

 

 

 

QUANTITY

ENGINE
MODEL

DELIVERY DATE

2 Firm

[*]

On or before [*]

1 Firm

[*]

On or before[*]

2 Firm

[*]

On or before [*]

1 Firm

[*]

On or before [*]

1 Firm

[*]

On or before [*]

1 Firm

[*]

On or before [*]

*1 Option

[*]

 On or before [*]

*1 Option

[*]

On or before [*]

 

* Customer shall place written confirmation to CFM by [*] in order to firm the
order for the Two (2) Option [*]Spare Engines

 





 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

 

 

 

CFM PROPRIETARY INFORMATION

 

 

(subject to restrictions on first page)

 

 

--------------------------------------------------------------------------------

 



Attachment B - Conditions For Delay/Cancellation

 

1.   Cancellation of Spare Engines

 

Customer recognizes that harm or damage will be sustained by CFM if Customer
fails to accept delivery of the Spare Engines when duly tendered. Within thirty
(30) calendar days of any such cancellation or failure to accept delivery
occurs, Customer shall remit to CFM cancellation charge equal to [*] percent
([*]%) of the Spare Engine base price in accordance with Attachment C – Base
Prices For [*] Spare Engines and [*] Spare Engines hereto.

 

The Parties acknowledge such cancellation charge to be a reasonable estimate of
the minimum harm or damage to CFM in such circumstances.

 

CFM shall retain any progress payments or other deposits made to CFM for any
such cancelled Spare Engine or failure to accept delivery for reasons other than
detailed in Section E, Pre-purchase Inspection of this Letter Agreement No. 1.
Such progress payments will be applied to the cancellation charge for such Spare
Engine.  Progress payments held by CFM in respect of any such Spare Engine which
are in excess of such amounts will be immediately refunded to Customer, provided
Customer is not then in arrears on other amounts owed to CFM.

 





 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

 

 

 

CFM PROPRIETARY INFORMATION

 

 

(subject to restrictions on first page)

 

 

--------------------------------------------------------------------------------

 



Attachment C – Base Prices For [*] Spare Engines and [*] Spare Engines.

 

 

 

 

ITEM

 

Base Price

 

 

 

BASIC ENGINE

 

January 2017 US$

 

 

 

[*]

 

$[*]

[*]

$[*].

Base prices are effective for basic Spare Engines delivered to Customer on or
before [*].

 





 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

 

 

 

CFM PROPRIETARY INFORMATION

 

 

(subject to restrictions on first page)

 

 

--------------------------------------------------------------------------------

 



Attachment D1 – [*] Price Escalation Formula

 

[*]





 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

 

 

 

CFM PROPRIETARY INFORMATION

 

 

(subject to restrictions on first page)

 

 

--------------------------------------------------------------------------------

 



Attachment D2 – [*] Price Escalation Formula

 

[*]   SPARE ENGINE & MAJOR MODULE

 

[*]





 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

 

 

 

CFM PROPRIETARY INFORMATION

 

 

(subject to restrictions on first page)

 

 

--------------------------------------------------------------------------------

 



Attachment E – Certicate of Acceptance

 

FORM OF

 

CERTIFICATE OF ACCEPTANCE

 

______________(“Customer”) hereby certifies that pursuant to the Letter
Agreement No.1 dated as of [Date], by and between CFM International, Inc.
(“Seller”) and Customer (the “Engine Sales Agreement”), in connection with the
sale by Seller to Customer of the new CFM International model [*] [or [*]
aircraft engine bearing the manufacturer’s serial number  (the “Engine”)  
Engines:

(a)        Customer has inspected the Engine, including all technical records,
and is satisfied the Engine conforms with the delivery condition requirements as
set forth in the Engine Sales Agreement;

(b)       Customer has inspected, found to be complete and satisfactory to it
and received all of the Engine’s technical documents.

Date: _____________

 

Company Name

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 





 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

 

 

 

CFM PROPRIETARY INFORMATION

 

 

(subject to restrictions on first page)

 

 

--------------------------------------------------------------------------------

 



Attachment F – Bill of Sale

 

FORM OF

 

BILL OF SALE

 

Pursuant to the Letter Agreement, dated [Date], by and between Willis Lease
Finance Corporation (“Buyer”) and CFM International, Inc. (“Seller”) (the
“Engine Sales Agreement”), and for and in consideration of the Purchase Price,
and other good and valuable consideration, the payment of which is described in
the Engine Sales Agreement, Seller, the owner of full legal and beneficial title
to:

 

 

 

 

Identification of the Engine

 

 

 

Engine Model

    

Engine Serial Number

[*]

 

xxx-xxx

 

has as of the ____ day of [Date], sold, granted, transferred and delivered all
right, title, and interest in and to the above listed engine to Buyer, and to
its successors and assigns, to have and to hold said Engine forever.

 

Seller hereby warrants to Buyer that at the time of delivery of the Engine to
Buyer, Seller was the lawful owner of the Engine with good title thereto; that
said the Engine is free from all claims, liens, encumbrances and rights of
others; that Seller has good and lawful right to sell the Engine; that there is
hereby conveyed to Buyer on the date hereof good and marketable title to the
Engine free and clear of all liens, claims, charges and encumbrances and that
Seller will warrant and defend such title against all claims and demands of all
persons, whomsoever arising from any event or condition occurring prior to the
delivery of the Engine by Seller to Buyer.

 

This Bill of Sale will be governed in accordance with the laws of the State of
New York, U.S.A.; except, that New York conflict of law rules will not apply if
the result would be the application of the laws of another jurisdiction.

 

The undersigned has caused this Bill of Sale to be singed by a duly authorized
officer as of this ___ day of [Month, Year].

 

 

CFM INTERNATIONAL, INC.

 

 

 

 

By:

 

 

 

 

 

Printed Name:

 

 

 

 

 

Title:

 

 

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

 

 

 

CFM PROPRIETARY INFORMATION

 

 

(subject to restrictions on first page)

 

 

--------------------------------------------------------------------------------